Wheeler, J.
It does not appear that the appellant offered evidence in support of his motion to set aside the award. In Payne v. Metz, (14 Tex. R) the Court received evidence which was of a character to fix upon the award the evident impress of partiality or misconduct on the part of the arbitrators. If the Court had excluded the evidence on the ground that the allegations of the petition impeaching and seeking to set aside the award were only supported by the affidavit of the party, the decision might have been different. To set aside an award there must be something more than the party’s own affidavit *682that the arbitrators did not give due weight and consideration to the evidence before them. (Forshey v. Railroad Company, 16 Tex. R. 516.)
There can be no doubt that it is competent for the Court to appoint a receiver in a proper case ; and the present appears to have been such. If he was not required to give bond, it was doubtless the fault of the defendant in not asking it.
There is no error in the judgment, and it is affirmed.
Judgment affirmed.